446 F.2d 1401
UNITED STATES of America, Plaintiff-Appellee,v.Ollie WILLIAMS, Defendant-Appellant.
No. 71-1799 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 7, 1971.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Eddie H. Tucker, Jackson, Miss. (Court-appointed), for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Daniel E. Lynn, Asst. U. S. Attys., Jackson, Miss., for plaintiff-appellee.
Before BELL, AINSWORTH and GODGOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966